 1
                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
 2                                                             EASTERN DISTRICT OF WASHINGTON


 3                                                              Jan 30, 2020
 4                                                                  SEAN F. MCAVOY, CLERK



 5
                          UNITED STATES DISTRICT COURT
 6
                        EASTERN DISTRICT OF WASHINGTON
 7
 8
      UNITED STATES OF AMERICA,                    No. 2:19-CR-00173-WFN-2
 9
10                      Plaintiff,                 ORDER FOLLOWING
                                                   MOTION HEARING TO MODIFY
11                       v.                        CONDITIONS OF RELEASE
12
      JONA RENEE ZEIGLER,                          MOTION DENIED
13                                                   (ECF No. 47)
14                      Defendant.
15
16
           At Defendant’s January 30, 2020, motion hearing, Defendant appeared, out
17
     of custody, with Attorney Stephen Hormel. Assistant U.S. Attorney Caitlin A.
18
     Baunsgard represented the United States.
19
           Defendant was before the Court on an expedited motion to modify her
20
     conditions of release, ECF No. 47. Both sides presented argument.
21
           The Court considered the expedited motion, ECF No. 47, the pretrial
22
     services report, ECF No. 18, the supplemental pretrial services report, ECF No.
23
     28, and the argument of counsel.
24
           The Court finds that circumstances have not materially changed since
25
     detention was argued and conditions of release were set. 18 U.S.C. § 3142(f)(2).
26
     Accordingly, the Court will not modify the previously set conditions, ECF No. 46.
27
     ///
28



     ORDER - 1
 1         IT IS ORDERED the Defendant’s motion, ECF No. 47, is DENIED.
 2   Conditions of release will remain in effect as previously ordered.
 3         IT IS SO ORDERED.
 4         DATED January 30, 2020.
 5
 6                               _____________________________________
                                           JOHN T. RODGERS
 7                                UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 2
